Citation Nr: 0730737	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1979, with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
tinnitus.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDING OF FACT

The veteran's tinnitus is not related to service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

During his hearing the veteran testified that he had 
developed tinnitus as a result of noise exposure while flying 
F-4's and F-15's between 1970 and 1995 while on active duty 
as well as during his service with the Air National Guard.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  

The veteran's service personnel records confirm that he was a 
pilot with the Air Force and the Air National Guard.  One can 
therefore assume that he experienced noise exposure while 
working in this capacity.  However, none of the veteran's 
service medical records makes any reference to tinnitus, such 
as ringing, buzzing, roaring, or clicking in either ear.  The 
Board also notes that none of these records shows that the 
veteran ever had a hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385 (2007).  The service medical records 
are found to provide some limited evidence against this 
claim, failing to indicate the disorder at issue. 

The lack of a hearing loss disability in service is 
significant because, although hearing loss and tinnitus are 
separate disabilities, medical treatises indicate that the 
cause of tinnitus can usually be determined by finding the 
cause of the associated hearing loss.  See, e.g., Harrison's 
Principles of Internal Medicine 178 (Anthony S. Fauci et al. 
eds., 14th ed. 1998).  In short, based on the lack of 
complaints of tinnitus as well as objective evidence of a 
hearing loss disability in service, the veteran's service 
medical records provide highly probative evidence against the 
claim.

The record shows that the veteran first reported tinnitus 
many years after his separation from active duty and 
approximately five years after his service with the Air 
National Guard, which ended in 2000.  In a February 2005 
report, J.B., Jr., M.D., noted the veteran's complaints of 
tinnitus as well as a 10 to 15 year history of hearing loss.  
However, an audiological evaluation was not performed to 
confirm a hearing loss disability.  Further, an audiological 
evaluation performed in December 2004, just a few months 
prior, did not reveal a hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2007).  

In any event, it does not appear that Dr. J.B. offered an 
opinion concerning the etiology or date of onset of the 
veteran's tinnitus.  Thus, this significant period between 
service and his first post-service complaints of tinnitus 
provides highly probative evidence against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

The only evidence in support of the veteran's claim is a July 
2007 report from O.H., M.D.  In that report, Dr. O.H. 
provided the following opinion after supposedly reviewing the 
claim file:

Even though clinical examination was completely 
normal, he does have a bilateral sensorineural 
hearing loss in the high frequencies with SRT's of 
20 decibels and discrimination course of 100%.  
Nevertheless, considering that [the veteran] has 
been clearly exposed to loud noise for a long time, 
the high frequency hearing loss would cause his 
tinnitus as part of a noise-induced trauma.  
Therefore, it is my opinion, this is a service 
related problem and disability.

The problem with Dr. O.H.'s opinion is that is it not 
supported by the record.  In particular, Dr. O.H. makes no 
reference to the fact that the veteran's service medical 
records are entirely negative for any complaints of tinnitus.  
This oversight significantly limits the probative value of 
his opinion.  Moreover, although Dr. O.H. indicates that the 
veteran has a hearing loss disability, there is no evidence 
of a hearing loss disability for VA compensation purposes.  
See 38 C.F.R. § 3.385 (Impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent). 

In contrast, a May 2005 VA audiological evaluation report is 
based on a review of the claims file and is supported by 
sound rationale.  Audiometric testing revealed only a mild 
hearing loss, which does not meet the requirements of a 
hearing loss disability for VA compensation purposes.  See 
38 C.F.R. § 3.385.  The audiologist reviewed the veteran's 
claims file and discussed the numerous audiological 
evaluations performed in service.  The audiologist 
acknowledged that the veteran's statements concerning noise 
exposure in service were credible, but added that he also 
wore ear protection during that time.  Moreover, the record 
shows that the veteran had normal hearing at least five years 
after active duty.  In light of these findings, the 
audiologist opined that the veteran's tinnitus is not as 
likely as not related to his military service.  

The Board places greater probative value on this opinion than 
the opinion provided by Dr. O.H., as it was based on a review 
of the veteran's claims file and supported by sound rationale 
(i.e. consistent with the evidence of record).  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position); see also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).

In short, the post-service medical records also provide 
highly probative evidence against the veteran's claim.  The 
Board thus finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  The veteran's contentions in 
support of his claim are significantly outweighed by the 
medical evidence which shows that the veteran's tinnitus had 
it onset many years after service.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Accordingly, the appeal is denied.




The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in January 2005 and November 2005: 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested 
that he provide any evidence in his possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded a VA audiological examination 
in May 2005 to determine whether his tinnitus is related to 
service; however, the audiologist found no such relationship.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


